19-22587-rdd     Doc 6     Filed 03/13/19    Entered 03/13/19 17:45:31        Main Document
                                             Pg 1 of 3


Teitelbaum Law Group, LLC
Attorneys for Tri-State III LLC
1 Barker Avenue, 3rd Floor
White Plains, New York 10601
Tel: (914) 437-7670
Email: jteitelbaum@tblawllp.com
Jay Teitelbaum, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________X

In re:                                                         Chapter 7

         CAREN LITKOWSKI,                                      Case No. 19-22587 (RDD)

                              Debtor.
_______________________________________X

          EMERGENCY MOTION FOR HEARING ON SHORTENED NOTICE

           1. Tri-State III LLC (“Tri-State” or “Movant”), by its counsel, Teitelbaum Law

Group, LLC (“TLG”) hereby moves under 11. U.S.C. § 362(f) for a hearing on March 21, 2019,

at 10:00 a.m. on the annexed motion (the “Motion”) seeking an order pursuant to Sections 105

and 362(d)(1), (d)(2), and (d)(4)(b) of Title 11 of the United States Bankruptcy Code (the

“Bankruptcy Code”) and Rule 4001 of the Federal Bankruptcy Rules of Procedure, (a) vacating

the automatic stay as it applies to that certain property identified as 196 Grandview Avenue,

Monsey, New York 10952 (the “Premises”) and allowing Movant to (i) file a motion in state court

seeking the extension of the notice of pendency on the Premises and (ii) proceed with a foreclosure

sale of the Premises; (b) granting Movant in rem relief with regard to the Premises such that any

future bankruptcy filings by this debtor and/or any other person or entity claiming any interest in

the Premises, within two years of the entry of an order granting this Motion, shall not affect the

Premises or Movant’s state law rights with respect to the Premises; and (c) granting Movant such

other and further relief as the Court deems just and proper.
19-22587-rdd      Doc 6    Filed 03/13/19     Entered 03/13/19 17:45:31          Main Document
                                              Pg 2 of 3


           2. As set forth in the annexed Motion, the filing of the instant bankruptcy petition is

the second time Debtor has filed a bankruptcy case immediately prior to a duly noticed foreclosure

sale of the Premises, causing a cancellation of the sale. The current foreclosure sale was scheduled

for Monday, March 11, 2019 at 10:00 a.m. This case was filed at 3:32 p.m. on Friday, March 8,

2019. Notice of the bankruptcy filing was provided at approximately 4:39 p.m. via fax only even

though Debtor’s counsel has communicated with TLG via email countless times over the years –

including during the pendency of the previous bankruptcy case that she filed on behalf of this

Debtor.

           3. The instant case is filed in bad faith with a false and fraudulent petition and in

derogation of prior orders of this Court and the State Court to hinder, defraud and delay creditors.

           4. By way of example, the Debtor (i) lists the Premises as Debtor’s residence, though

her prior Chapter 13 petition listed her residence as 86 Rose Valley Road, Monticello, New York

12701; and (ii) lists the Tri-State lien as unsecured despite the Foreclosure Judgment, two orders

of the State Court and this Court’s prior order granting relief from the stay.

           5. As more fully detailed in the Motion, since Debtor’s last bankruptcy case, she has

engaged in tactics to delay the foreclosure sale of the Premises, including seeking the dismissal of

Movant’s foreclosure action after a judgment of foreclosure and sale was entered and filing a

baseless demand for arbitration before a Beit Din religious tribunal. Movant opposed the demand

for arbitration and obtained an order permanently enjoining such arbitration.

           6. Movant’s right to foreclose has been delayed for years by Debtor’s tactics. Movant

has been paying all taxes on the property. Debtors have either been renting the property without

any cost, or, as is now claimed, living at the property rent free. Movant has incurred substantial

legal expense responding to and defeating frivolous motions before this Court and the State Court.



                                                  2
19-22587-rdd      Doc 6     Filed 03/13/19     Entered 03/13/19 17:45:31            Main Document
                                               Pg 3 of 3


Movant has incurred substantial expense noticing and re-noticing the foreclosure sale. The Debtor

has no equity in the property and no basis to delay Movant for one minute more.

            7. Moreover, Movant must seek, on an emergency basis, an order from the State Court

extending the current Notice of Pendency before its expiration on April 18, 2019.

            8. Movant is also required to re-publish notice of the sale over 3-4 weeks. Scheduling

a motion on ordinary notice will also prejudice Movant and cause yet more carrying costs as

Movant is paying the property taxes as they come due, despite the fact that Debtor hasn’t made a

payment on the property in over a decade. Because the value of the Premises is less than the

amount already due, Tri-State is irreparably harmed by further delay which results in additional

cash outlays. In addition, normal noticing procedures will result in a substantial delay in the ability

to remarket the property and may substantially impair the value which can be obtained at a sale,

as Movant has no access to Premises to ascertain whether it is being properly maintained; therefore,

Tri-State’s collateral is at risk every day it is not in control of the Premises.

            9. Accordingly, Tri-State requests an expedited hearing on shortened notice pursuant

to 11 U.S.C. § 362(f).

            10. Tri-State requests that the Court schedule a hearing on the Motion for March 21,

2019, at 10:00 a.m. or such other date as the Court may establish.

Dated: March 13, 2019                                   TEITELBAUM LAW GROUP, LLC
                                                        Attorneys for Tri-State III LLC

                                                        By:____/s/ _Jay Teitelbaum___________
                                                              Jay Teitelbaum, Esq.
                                                              1 Barker Avenue, Third Floor
                                                              White Plains, New York 10601
                                                              Tel: (914) 437-7670
                                                              Email: jteitelbaum@tblawllp.com




                                                    3
